This proceeding brought under article 78 of the Civil Practice Act is barred by the Statute of Limitations (Civ. Prac. Act, § 1286). The petition patently demonstrates that the proceeding was begun more than four months after a determination by respondent censuring petitioners for improper business conduct (Civ. Prac. Act, § 1293; Matter of Mahony v. Conway, 281 App. Div. 1057; Matter of Endig v. McGoldrick, 282 App. Div. 677). The determination involved the exercise of discretion and judgment encompassed by subdivision 2 of section 1284 of the Civil Practice Act, and cannot be reviewed for alleged arbitrariness after the lapse of the four months’ period of its effective date (Civ. Prac. Act, § 1286; Matter of Foy v. Brennan, 285 App. Div. 669; Matter of Weldon v. Rheinstein, 283 N. Y. 753). Order unanimously reversed, with $20 costs and disbursements to the appellant and the petition dismissed. Concur — Breitel, J. P., Botein, Cox, Frank and Valente, JJ. [1 Misc 2d 643.]